EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 6/2/22.

The application has been amended as follows: 



Line 12 of claim 1 is being amended as follows:
“to performan injection, and for rewinding said at least one strip on said reel after the injection, and”.

The preamble for each of claims 3-15 is being amended to replace “A” with “The”. For example, claim 3 will read:
“3. [[A]] The device according to claim 1, wherein each of said at least one strip is delivered via a guide so that a free end of said at least one strip is in a correct position for engaging with said piston of a respective one of the at least one fluid reservoir.”

Claim 11 is being amended as follows:
“11. 	[[A]] The device according to claim 10, including mechanical and/or software verification means for determining [[an]] the end of injection

Claim 13 is being amended as follows:
“13. [[A]] The device according to claim 1, wherein said at least one fluid reservoir comprises at least two reservoirs.”

Claim 14 is being amended as follows:
14. [[A]] The device according to claim 1, wherein each reservoir of the at least one fluid reservoir has a fluid content in 

Claim 19 is being amended as follows:
“19. The device according to claim 1, wherein said at least one fluid reservoir comprises three reservoirs.”

Claim 20 is being amended as follows:
“20. The device according to claim 1, wherein each reservoir of the at least one fluid reservoir has a fluid volume of about 3 mL.”

A new claim, Claim 21, is being added:
“The device according to claim 10, including mechanical and/or software means for verifying turning of a reel”.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, although Hanson et al. (US 2015/0209505 A1, cited previously and hereafter 'Hanson') in view of Langley et al. (US 2004/0092877 A1, cited previously and hereafter ‘Langley’), and further in view of Plumptre (US 2012/0172804 A1, cited previously) teach many of the limitations of claim 1 (see 11/26/21 Non-Final Rejection), Hanson, Langley, and Plumptre are silent to the limitations of wherein, in an unwound state, said at least one strip is curved along a longitudinal axis of the at least one strip so as to create stiffness in said at least one strip in combination with the rest of the limitations of claim 1. No reference was found that would have made it further obvious to one having ordinary skill in the art to modify Hanson to satisfy these limitations.
Claims 3-21 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s Remarks submitted 5/26/22 have been considered. The Remarks are considered persuasive. The previous rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783